Citation Nr: 0614423	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-13 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Validity of an indebtedness of $908.27 due to overpayment 
of Department of Veterans Affairs educational benefits.

2.  Entitlement to waiver of recovery of indebtedness in the 
amount of $908.27.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1962 to April 1964, 
and from June 1964 to June 1975.  The appellant is the 
veteran's dependent child.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Muskogee, 
Oklahoma.  In this decision, the Committee determined that 
the appellant had incurred a valid indebtedness to the VA due 
to overpayment of VA educational benefits in the amount of 
$908.27.  It was also determined that a waiver of the 
recovery of this indebtedness was not appropriate.  The 
appellant appealed these determinations.

The appellant requested a hearing before a traveling Veterans 
Law Judge (VLJ) from the Board sitting at the RO.  He was 
notified of the time and place of a hearing scheduled in mid-
November 2005 by letter issued in mid-October 2005.  This 
letter was sent to his last reported address indicated on the 
substantive appeal (VA Form 9) received in August 2005.  The 
appellant failed to report to his hearing.  He has not 
requested that this hearing be rescheduled nor presented good 
cause why he failed to attend this hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In his notice of disagreement (NOD) submitted in May 2005, 
the appellant claimed that he was mentally impaired (due to a 
head injury incurred during a high school football game) and 
unable to effectively report his withdrawal from courses at 
the college he attended.  He asserted that this injury had 
resulted in slow speech, speaking impairment, and memory 
loss.  However, there is no medical evidence of record to 
substantiate this impairment.  On remand, the agency of 
original jurisdiction (AOJ) should contact the appellant and 
request that he submit medical evidence to substantiate his 
mental impairment.

Accordingly, the case is REMANDED for the following action:

The AOJ should contact the appellant and 
request medical documentation to 
substantiate that he had a mental 
impairment (due to a prior head injury) 
between August 2004 and January 2005 that 
interfered with his ability to report his 
course work at college.  He should also be 
provided, and asked to complete, an 
updated Financial Status Report.  All 
evidence and/or evidence received should 
be associated with the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






